Citation Nr: 0024900	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  97-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease, lumbosacral spine, currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease, cervical spine, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease, thoracic spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had active service from April 1980 to January 
1985. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida Regional Office (RO), of the Department 
of Veterans Affairs (VA).

A video hearing was held in March 2000, before the Board 
Member rendering this decision, sitting in Washington, DC, 
and the appellant and his representative sitting in St. 
Petersburg, Florida.  The Board member has been designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 1991 & Supp. 2000).  A transcript of the hearing 
testimony is on file.

At the aforementioned hearing, the veteran withdrew his 
appeals for service connection for polycythemia vera; a 
discoid atelectasis scar, left lower lung; hepatitis C; and 
entitlement to a combined service connected evaluation 
greater than 40 percent.  As such, the only issues before the 
Board at this time are as shown on the title page.


REMAND

Initially, the Board determines that the veteran's claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000) by virtue of his 
statements that he has incurred an increase in his service-
connected disabilities.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997). 

The veteran contends, in essence, that he is entitled to an 
increased rating for his cervical, lumbosacral, and thoracic 
spine disorders described as DJD, cervical spine with 
peripheral radiculopathy; DJD, lumbosacral spine with right 
radiculopathy; both currently rated as 20 percent disabling; 
and DJD, thoracic spine currently rated as 10 percent 
disabling. Specifically, he maintains that his spinal 
disorders have increased in severity.  

At the Video Hearing at the RO, in March 2000, the veteran 
submitted additional medical evidence with a waiver of 
consideration by the RO.  He testified, in essence, that his 
spinal disorders increased in intensity.  He was in constant 
pain from his spinal disorders, and required several types of 
therapy, braces, and medications.  There were several spots 
on his back which were causing him pain.  His flexibility in 
his back had decreased, and he was limited in all movements.  
He referred to several MRI's, a spinal tumor, and a fracture 
at L5.  He experienced numbness in his limbs, and a burning 
sensation under his left shoulder blade.  

The Board notes that the last VA examination was in March 
1995. In view of the testimony of subsequent treatment and an 
increase in severity, additional examination is indicated.  
In addition, an assessment of functional limitation is also 
needed to comply with the requirements of DeLuca v. Brown, 
8 Vet. App. 202 (1995).

As noted, in order to clarify the veteran's disability 
picture, the Board concludes that another VA examination, 
including a medical opinion, is required.  The examiner 
should address the extent of functional and industrial 
impairment due to the veteran's service-connected 
disabilities.  The examiner should also ascertain the correct 
diagnoses and the current nature and extent of the service-
connected DJD, cervical; lumbosacral; and thoracic spinal 
pathology.  The examiner should also include findings 
concerning the nature and extent of any neurological 
involvement.


Therefore, this case is REMANDED to the RO for the following 
action:

1.  The appellant is advised that while 
the case is on remand status, he is free 
to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers (private, VA or 
military) which treated him for his DJD, 
cervical; lumbosacral; and thoracic 
spinal disorders, not already associated 
with the claims file.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
medical care provider specified by the 
veteran, including those mentioned above, 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claims.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder. To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results.  
38 C.F.R. § 3.159 (1999). 

3.  Thereafter, the veteran should be 
afforded appropriate VA examinations to 
delineate the orthopedic and neurological 
symptoms attributed to service or the 
service-connected cervical, lumbosacral, 
and thoracic spinal disorders. All 
indicated tests should be accomplished 
including electrodiagnostics, and all 
clinical findings should be reported in 
detail. The entire claims folders should 
be reviewed by the examiner(s), and a 
statement to that effect must be included 
in the examination report.
 
a.  The examiner should identify all 
cervical; lumbosacral; and thoracic 
spinal disorders which are related 
to service or his service-connected 
disorders.

b.  The examiner(s) should describe, 
in detail, all back pathology, both 
orthopedic and neurological, related 
to the disorders identified in 
Question "a" above. 

All indicated tests, including range of 
motion studies, measured in degrees, and 
X-ray studies, should be conducted.  The 
examiner(s) should set forth the 
veteran's spinal motion as well as that 
motion that is considered "normal" or 
"full" as to all spinal segments.  With 
respect to the functioning of the 
veteran's spine, attention should be 
given to the presence or absence of pain, 
any limitation of motion, swelling, 
ankylosis (favorable or unfavorable), 
subluxation, lateral instability, 
dislocation, locking of the joint, loose 
motion, crepitus, deformity or 
impairment.  The examiner should provide 
a description of the effect, if any, of 
the veteran's pain on the function and 
movement of his back, and complete and 
detailed discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion, 
but only that which is due to the 
service-connected cervical, lumbosacral, 
and thoracic spinal disorders.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (1999) (functional loss 
may be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of such disability.  Range 
of motion testing should be conducted 
with an explanation as to what is the 
normal range of motion.  The report of 
examination(s) should be comprehensive 
and include a detailed account of all 
manifestations of back pathology found to 
be present.  The examiner(s) should 
provide complete rationales for all 
conclusions reached.

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  The RO should then readjudicate the 
issues on the basis of all the evidence 
of record and with application of all 
appropriate legal theories, including the 
provisions of 38 C.F.R. §§ 4.40, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In the event the benefits sought are not 
granted, the veteran should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
respond thereto.  It is requested that 
the supplemental statement of the case 
specifically set forth the reasons and 
bases for the decision. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, to the extent such action is 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


